Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  March 26, 2012                                                      Robert P. Young, Jr.,
                                                                                Chief Justice

  143661-2 & (40)(43)(45)(47)(48)(59)                                 Michael F. Cavanagh
                                                                            Marilyn Kelly
                                                                      Stephen J. Markman
                                                                      Diane M. Hathaway
                                                                          Mary Beth Kelly
  In re Application of MICHIGAN                                           Brian K. Zahra,
  CONSOLIDATED GAS COMPANY to                                                        Justices
  Increase Rates
  _________________________________________
  ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellee,
  v                                            SC: 143661
                                               COA: 298830
                                               Public Service Comm: 00-015985
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellant,
  and
  UTILITY WORKERS UNION OF AMERICA
  AFL-CIO LOCAL 223,
            Appellee,
  and
  MICHIGAN CONSOLIDATED GAS
  COMPANY,
             Petitioner-Appellee,
             Cross-Appellant.
  _________________________________________/


  In re Application of MICHIGAN
  CONSOLIDATED GAS COMPANY to
  Increase Rates
  _________________________________________
  ATTORNEY GENERAL,
           Appellee, Cross-Appellant,
  v                                            SC: 143662
                                               COA: 298887
                                               Public Service Comm: 00-015985
                                                                                                               2


MICHIGAN PUBLIC SERVICE COMMISSION,
         Appellant,
and

UTILITY WORKERS UNION OF AMERICA
AFL-CIO LOCAL 223,
          Appellee,
and
MICHIGAN CONSOLIDATED GAS
COMPANY,
         Petitioner-Appellee,
         Cross-Appellant.

_________________________________________/

        On order of the Court, a stipulation signed by counsel for the parties agreeing to
the dismissal of the application for leave to appeal the July 21, 2011 judgment of the
Court of Appeals and the application for leave to appeal as cross-appellant filed by the
Michigan Consolidated Gas Company is considered. The application for leave to appeal
and the Michigan Consolidated Gas Company’s application for leave to appeal as cross-
appellant are DISMISSED with prejudice and without costs. The motions for leave to
file briefs amicus curiae are DENIED as moot. The application for leave to appeal as
cross-appellant filed by the Attorney General is considered, and it is DENIED, because
we are not persuaded that the question presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 26, 2012                      _________________________________________
       t0319                                                                 Clerk